DISMISS and Opinion Filed December 20, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01047-CV

                              MICHAEL LOVE, Appellant
                                        V.
                           MESA VERDE ASSETS, LLC, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-01693-2018

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, clerk’s record, and reporter’s record in this case are

past due. By postcard dated September 12, 2018, we notified appellant the $205 filing fee was

due. We directed appellant to remit the filing fee within ten days and expressly cautioned appellant

that failure to do so would result in dismissal of the appeal. Also by postcard dated September 12,

2018, we informed appellant the docketing statement in this case was due. We cautioned appellant

that failure to file the docketing statement within ten days might result in the dismissal of this

appeal without further notice.

       In letters dated September 27, 2018, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written
documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE


181047F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 MICHAEL LOVE, Appellant                          On Appeal from the County Court at Law
                                                  No. 7, Collin County, Texas
 No. 05-18-01047-CV       V.                      Trial Court Cause No. 007-01693-2018.
                                                  Opinion delivered by Chief Justice Wright.
 MESA VERDE ASSETS, LLC, Appellee                 Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee MESA VERDE ASSETS, LLC recover its costs, if any, of
this appeal from appellant MICHAEL LOVE.


Judgment entered December 20, 2018.




                                            –3–